 In the Matter of HOTPOINT, INC.andINTERNATIONAL BROTHERHOOD OFFIREMEN AND OILERS, LOCAL 125, A. F. L.In the Matter Of HOTPOINT,. INC.andINTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OFAMERICA, CIOCases Nos. 13-RC-637 and 13-RC-W, respectively.-Decided July 09,1949DECISIONANDDIRECTIONOF ELECTIONSUpon separate petitions duly filed,a consolidated hearing was heldbefore Irving M. Friedman,hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, theBoard has delegated its powers in connection withthis case to a three-member panel[Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case,the Board finds :1.TheEmployer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner in Case No.13-RC-637, herein called the Firemenand Oilers,the Petitioner in Case No.13-RC-648, herein called theUAW, andDistrict No. 10, International Association of Machinists,herein called the IAM, are labor organizations claiming to representemployees of the Employer.'3.A question affecting commerce exists concerning the represents.tion of the employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and(7) of the Act.'The International Brotherhood of Electrical Workers of America,A. F. of L.hereinreferred to as the IBEW, also sought to intervene in this proceeding because of its con-tractual interest in a unit of electrical workers heretofore establishedat the Employer'splant.Upon disclaimer by the other parties of any interest in this unit,this union with-drew from the hearing.85 N. L.R. B., No. 81.485 486DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The appropriate-unit:The Firemen and Oilers seek certification as representative of a unitof all the Employer's maintenance employees at its Milwaukee, Wis-consin, plant, including carpenters, millwrights, sheetmetal workers,painters, maintenance machinists, welders, trade helpers, oilers, store-keeper, janitors, and matron.The UAW seeks certification as repre-sentative of a unit of all production and maintenance employees, in-cluding plant clericals, inspectors, tool and die makers, timekeepers,and custodial employees employed in this plant.The TAM also seekscertification as representative of a unit of production and maintenanceemployees.All three agree to exclude the electricians and theirhelpers from any unit that may be found appropriate.The UAWand TAM also agree to exclude the powerhouse employees, at presentrepresented by the Firemen and Oilers, from the production and main-tenance unit that they seek.The Employer agrees that a unit of pro-duction and maintenance employees is appropriate for its Milwaukeeplant, but contends that its plant clericals and timekeepers should alsobe excluded from this unit.The Employer, a New York corporation, with its principal office inChicago, Illinois, owns and operates an electrical appliances plant inMilwaukee, Wisconsin. It has bargained collectively with the IBEWfor its electricians and their helpers,' and the Firemen and Oilers forits powerhouse employees,3 in this plant.These two units are part ofthe Employer's maintenance force, supervised by a maintenance fore-man.The maintenance employees have their headquarters in a sepa-rate part of the.plant, and, except for the powerhouse employees, aresent out by the maintenance foreman to perform repair or maintenancework wherever required throughout the plant.The production em-ployees are divided by the Employer into two groups : "direct" and"indirect" production employees.Those engaged in actual fabrica-tion or assembly line work are considered to be engaged in direct pro-duction.Those engaged in the supplementary activities, such asreceiving raw materials, loading and unloading articles, and ship-ping and trucking,. are designated as indirect production employees.Except for an incentive bonus plan for certain employees who areengaged in direct production work, there is one policy as to wages,hours of work, pensions, insurance benefits, vacations, and overtime,for both production and maintenance employees.Seniority is on adepartmental basis.2Thisunit includes all electrical maintenance and alteration employees with the usualexclusions.3The powerhouse unit covers all powerhouse employees and all employees"working outofhe powerhouse,"and includes engineers,firemen, firemen helpers, oilers,coal and ashhandlers,steamfitters,and plumbers. HOTPOINT, INC.487The Board has been reluctant to sever a maintenance group, suchas that requested by the Firemen and Oilers, from a preexisting pro-duction and maintenance unit, where to do so would disrupt stablecollective bargaining relations on a broader basis 4However, where,as here, there is no collective bargaining history on a broader basis,we have found that the maintenance employees, as a multi-craft grouppossessing separate interests from those of the production and main-tenance employees, may constitute a separate unit.bThere remains for consideration the question of inclusion of thetimekeepers and certain other plant clericals in the proposed produc-tion and maintenance unit.The duty of the timekeepers is merelyto record the hours worked by the various employees, as well as thenumber of items finished by those who work under the incentive bonusplan, and to report them to the Employer's pay-roll section whichcomputes and determines the amounts to be paid the various employees.They exercise no independent judgment or discretion in the perform-ance of their duties.Although they are paid on a weekly rather thanan hourly basis, this does not essentially distinguish them from theproduction employees with whom they work and have common in-terests.We shall include them, as plant clericals, in the voting groupof production employees.6There are five shop clerks employed in the production areas of theplant whom the Employer would exclude as confidential employees.They perform various types of paper work, such as typing letters andmemoranda, and act as filing clerks, for four departmental foremenand a departmental supervisor.These foremen alid the supervisorrepresent the Employer at one stage of the grievance procedure.Afterconsideration by the foremen, grievances are referred to the plantsuperintendent and personnel director.As it appears that the depart-lnental foremen are not concerned with the Employer's general laborrelations, we find that the shop clerks do not act in a confidentialcapacity to any person exercising managerial functions in the field oflabor relations.'We shall include the shop clerks in the unit.In view of the foregoing facts and considerations, we believe thatthe employees may be represented either in a single plant-wide produc-tion and maintenance unit, such as we have customarily found to beappropriate, or in separate units of production employees and mainte-4Matterof Kimberly-Clark Corp.,78 N. L. R. B. 478.5Matter of Weston Biscuit Company, Inc.,81 N. L. R. B. 407;Matter of Armstrong CorkCompany,80N. L. R. B. 1328.See alsoMatter of Westinghouse Electric Corporation,84N. L. R. B., No. 27.CP.Matterof Celanese Corporation,84 N. L. R. B., No. 26.8Matter of Aragon-Baldwin Mills,Inc., Aragon Plant,80 N. L. R. B. 1042 ;Matter ofBryant HeaterCo., 77 N.L. R. B. 744;Matter ofH. C. CanfieldCo., 76 N. L.R. B. 606.'Matter ofChrysler Corporation,84 N. L. R. B., No.64;Matterof Inter-MountainTelephoneCo.,79 N. L.R. B. 715. 488DECISIONS OF NATIONALLABOR RELATIONS BOARDHance employees.However, we shall make no final unit determinationat this time, but shall first ascertain the desires of the employees asexpressed in elections among the following groups of employees inthe Employer's Milwaukee, Wisconsin, plant:(a)All maintenance employees, including carpenters, millwrights,sheetmetal workers, painters, maintenance machinists, welders, tradehelpers, oilers, storekeeper, and janitors and matron in the mainte-nance department, but excluding electricians and their helpers, pro-fessional employees, guards, and supervisors as defined in the Act.(b)All.production employees including inspectors, tool and diemakers, custodial employees, timekeepers, and shop clerks, but ex-cluding powerhouse employees and employees who work from thepowerhouse, professional employees, guards, and supervisors as de-fined in the Act.If the majority of the employees in voting group (a) select theFiremen and Oilers, they will be taken to have indicated their desireto constitute a separate aprpopriate unit.5.The UAW contends that all the-employees who were on the Em-ployer's pay roll at its Milwaukee plant on March 1, 1949, the datewhen the Employer began to lay off a number of its employees, shouldbe eligible to vote at the election. It bases its contention on the asser-tion that these employees were temporarily laid off and that theywould soon be reemployed. The Employer denies that it contemplatesthe reemployment of its laid-off employees within the immediate fu-ture, and asserts that, on the contrary, it is possible that business con-ditions may require it to make additional lay-offs.We find that theemployees severed pursuant to reduction in force have been perma-nently laid off, without any reasonable expectation of reemployment,and are ineligible to vote in the election.We shall adhere to theusual provision for determining voting eligibility in this proceeding.DIRECTION OF ELECTIONS 8As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, elections by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Thirteenth Region, and subjectto Sections 203.61 and 203.62 of National Labor Relations BoardRules and Regulations, among the employees in the voting groupsdescribed above, who were employed during the pay-roll period im-8Any participant in the election directed herein may, upon its prompt request to, andapproval thereof by, the Regional Director, have its name removed from the ballot. HOTPOINT, INC.489,mediately preceding the date of this Direction of Elections, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, andalso excluding employees on strike who are not entitled to reinstate-ment, to determine :(1)Whether the employees in voting group (a) desire to be repre-sented for purposes of collective bargaining by International Brother-hood of Firemen and Oilers, Local 125, A. F. L., or by InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, CIO, or by District Lodge No. 10, InternationalAssociation of Machinists, or by none.. (2)Whether the employees in voting group (b) desire to be repre-sented for purposes of collective bargaining by International Union,United Automobile, Aircraft and Agricultural Implement Workers ofAmerica or by District No. 10, International Association of Ma-chinists or by neither.